Citation Nr: 1120949	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the Veteran requested a Travel Board hearing in February 2010.  However, the letter was accompanied by a letter from the Veteran's representative stating that the Veteran did not want a hearing.  Taken in conjunction with the Veteran's previous withdrawal of a Travel Board request in August 2009, the Board finds that, overall, the Veteran has not indicated that he wants a Travel Board hearing with a member of the Board.

The issues of entitlement to service connection for a back disability and a right shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a right wrist disability and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's left leg disability is related to an injury incurred during his active military service.

2.  The competent evidence of record does not show that the Veteran's cervical spine disability is related to an injury incurred during his active military service.

3.  The competent evidence of record does not show that the Veteran's left shoulder disability is related to an injury incurred during his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's left leg disability was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).

2.  The Veteran's cervical spine disability was not incurred in or aggravated by his active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  The Veteran's left shoulder disability was not incurred in or aggravated by his active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed his claim in July 2008 and alleges that he injured his neck, shoulder, and left leg in service.  In correspondence dated September 2008, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  Furthermore, the VCAA notice letter contained a description of the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the November 2008 rating decision and the June 2009 statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA treatment records, afforded the Veteran with a compensation and pension examination in November 2009, and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  


Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It should also be noted that certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by active military service when manifested to a compensable level within a year of separating from qualifying military service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

As mentioned previously, the Veteran claims that his current neck, left shoulder, and left leg disabilities are the result of "working on military vehicles[,] from falling and bad weather conditions, causing bodily function to not function at a hundred percent."  More specifically, the Veteran has claimed that he fell off a truck in 1977.  At the outset, the Board observes that the Veteran's service treatment records reveal that he was treated many times for different body pains during service without any specific diagnoses.  

Then, in December 1979, just three months after his discharge from active service, the Veteran underwent a neuropsychiatric compensation and pension examination after complaining of a "back condition."  He described an aching pain radiating from under the shoulder blades to either side and told the examiner that he slipped and twisted his back while working on a truck at the end of 1977.  One examiner found no neurological disease and another diagnosed the Veteran with a history of a back injury with low back pain and moderate hyperactivity.  

The Veteran was then treated for these disabilities at the VA Medical Center in St. Louis from December 2008 through May 2009.  There, he was diagnosed with degenerative changes of the cervical spine, arthritic changes of the left shoulder, and polyarthralgia.  In May 2009, the Veteran denied numbness, tingling, and weakness in his legs.  

Next, VA afforded the Veteran with a compensation and pension examination in November 2009.  The examiner reviewed the Veteran's claims file and particularly noted an occupational history consisting of various positions in temporary work, generally including manual labor jobs, serving in restaurants, maintenance work, doing dishes, and other janitorial jobs.  Regarding the Veteran's neck, the examination report indicates that the Veteran did not recall a specific event leading to his disability but that he did recall having a fall in 1977 where he twisted his neck and back and landed on his left shoulder.  The Veteran complained of a constant daily pain in his neck without flaring, stiffness, soreness, or popping noises.  The examiner reviewed previous MRI and EMG/nerve conduction test results, noting that they were completely normal with no evidence of entrapment neuropathy or cervical radiculopathy.  The examination report also included results of an October 2008 MRI showing degenerative discs at C5-C6 and C6-C7 and osteophytes at C4-C5 and C5-C6, as well as a February 2009 EMG/nerve conduction study showing normal results and no electrophysiological evidence of entrapment neuropathy of the left cervical radiculopathy.  After reviewing this evidence and the Veteran's service treatment records, the examiner diagnosed the Veteran with degenerative disease of the cervical spine but found that it was less likely than not that the Veteran's neck disability was secondary to any injury incurred in service because multiple medical evaluations during service were negative for any physical pathology, there was no nexus to connect the events in service with his current diagnosis, and he had not sought medical attention for many years.  Instead, the examiner found that the Veteran's disability was more likely related to his prior occupational history and his age.  

As for the Veteran's left shoulder, the Veteran told the examiner that the same incident he cited as causing his neck disability also resulted in his shoulder disability.  Apparently, X-rays in 1977 were negative for any shoulder disability and surgery was not required.  The Veteran described his shoulder symptoms as including constant daily pain without flaring, tenderness, soreness, or difficulty lifting above his head.  Evaluation of the left shoulder showed no erythema or warmth.  Minimal palpation of the shoulder produced significant amounts of groaning and grimacing, and the Veteran felt crepitus with movement.  An MRI of the left shoulder revealed osteoarthritis in the acromioclavicular joint, narrowing of the subacromial space, and full thickness tear in the supraspinatus tendon.  X-rays further revealed mild osteoarthritic changes in the joint but no evidence of fracture or dislocation.  The examiner diagnosed the Veteran with left shoulder arthritis and a rotator cuff tear but found that it was less likely than not that his current disability was the result of any injury incurred in service because medical records from the time showed no pathology despite exhaustive workups and the lack of medical treatment after service.  The examiner found it more likely that the Veteran's shoulder disability was caused by employment in manual labor and that osteoarthritis occurred progressively over time with use and age.  

Finally, the examiner found that the Veteran's left leg disability was essentially low back pain radiating to his left leg.  The Veteran related this disability to the same injury he claimed resulted in his neck and shoulder disability.  X-rays at the time of the injury were negative, and the Veteran did not receive surgical intervention.  He complained of a constant daily pain without flaring and described a throbbing, aching, sharp pain that occasionally radiated to his left leg.  The Veteran's lower extremities showed good muscular tone and normal strength and deep tendon reflexes.  He had no deficit to vibratory sensation, but there was slight blunting of light touch sensation along the bottoms of the toes.  Nerve conduction studies revealed reduced compound motor action, potential amplitudes, and prolonged distal motor latencies of the peroneal nerve; an absent left peroneal f-wave; normal tibial H-waves, and normal sural nerves.  Thus, the doctor conducting the studies concluded that the reduced amplitude motor action potentials in the left peroneal nerve suggested axonal loss in that nerve and diagnosed the Veteran with a lumbar radiculopathy.  The examiner diagnosed the Veteran with mild degenerative disease of the lumbar spine with radiculopathy but also found this disorder was less likely than not due to any event in service because medical records in service stated there was no pathology and because the Veteran had not sought treatment for 30 years after service.  Once again, she found that it was more likely related to age and prior occupational history.  

The Board notes that any statements of record made by the Veteran claiming that his disabilities were the result of falling off a truck in service are not competent evidence of his disorders' etiologies as the Veteran is a lay person without the medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer an etiological opinion, his statements are afforded little weight as to the cause of his neck, leg, and shoulder disabilities.

Thus, the Board has considered the competent and credible evidence of record.  In so doing, the Board has afforded the most probative value to the November 2009 compensation and pension examiner's opinions.  Therefore, the Board finds that the evidence of record does not satisfy all three elements required for the Board to grant the Veteran service connection because there is no evidence of a relationship or nexus between the Veteran's current disabilities and any injury or disease during service.  Consequently, the Board further finds that the preponderance of the evidence weighs against his claim of entitlement to service connection for a neck disability, a left shoulder disability, and a left leg disability. 

Finally, in regards to continuity of symptomatology, the Board observes that the Veteran sought treatment several times during his period of active military service for various neck, shoulder, and leg pains.  However, none of his military doctors were able to find any pathology related to his complaints.  For example, the Veteran presented for treatment due to a cervical muscle spasm in November 2007 while wearing a cervical collar.  However, the physician assistant wrote that the cervical collar was not issued by a medical facility and instructed the Veteran to discontinue its use.  The Veteran was diagnosed with cervical muscle spasms secondary to abuse of the cervical collar.  Then, in December 1978, a doctor wrote that the Veteran had a history of multiple complaints over the past year usually consisting of various "exotic pains" of the back, neck, shoulders, and chest.  He continued to explain that the Veteran had been examined extensively by physical therapy, orthopedics, neurology, internal medicine, and local dispensaries with the general opinion that his objective findings were not consistent with his subjective complaints.  Although the Veteran's unit commander recommended medical separation, the doctor noted that the Veteran was generally uncooperative and highly exaggerated all symptoms.  On examination, the Veteran presented with "clenched teeth, eyes shut, evidently to give an appearance of excruciating pain."  As a result, the doctor found that the Veteran had no medical objective findings to substantiate medical separation, which had been confirmed by multiple medical visits.  Administrative separation was recommended.  

Finally, the Veteran was found clinically normal on his June 1979 separation examination.  In the notes section, the examiner wrote that the Veteran had multiple somatic complaints and a history of complaints of chronic body aches.  He added that the Veteran had been seen by every specialty clinic at the Hospital, including rheumatology, but no doctors documented any objective evidence of pathology.  The examining doctor also found no pathology and instead wrote that the Veteran had excessive subjective complaints with no objective findings and no profiles.  The Veteran was qualified for separation but not for reenlistment due to chronic malingering.  

Thus, the Board finds that, although the Veteran claimed multiple body aches in service, he was never diagnosed with a disability in service and was clinically normal upon his discharge.  Moreover, he did not seek treatment for many years after service.  The United States Court of Appeals for Veterans Claims has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact).  In light of this evidence, and despite the Veteran's testimony that he failed to seek treatment because he was homeless, the Board finds that the preponderance of the evidence weighs against a finding of a continuity of symptomatology since service for any of the Veteran's claimed disabilities. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for a left leg disability is denied.

2.  Entitlement to service connection for a cervical spine disability is denied.

3.  Entitlement to service connection for a left shoulder disability is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for left and right wrist disabilities.  

VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has been diagnosed with degenerative changes of both wrists and possible carpal tunnel syndrome.  He was also treated for many body pains in service.  Nevertheless, he has not been afforded an adequate compensation and pension examination during the appeal period to determine whether his bilateral wrist disabilities are at least as likely as not related to his period of active military service.  Therefore, on remand, the Veteran should be afforded an examination to determine the etiology or onset of his claimed bilateral wrist disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology or onset and extent of his bilateral wrist disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's bilateral wrist disabilities are at least as likely as not (i.e., probability of 50 percent) related to his period of active military service.  If the examiner is unable to give such an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.	After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.        
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


